Citation Nr: 9906529	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-28 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel

INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  By Board of Veterans' Appeals (Board) decision in May 
1973, service connection for residuals of a right eye injury 
was denied.  In December 1996, the veteran requested that the 
claim for entitlement to service connection for residuals of 
a right eye injury be reopened, and he submitted additional 
evidence in support thereof.  This appeal arises from a July 
1997 rating decision of the Columbia, South Carolina Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
service connection for residuals of a right eye injury.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for 
residuals of a right eye injury and that the lay and medical 
evidence supports a grant of his claim.  He claims that 
during service his right eye was injured by a shell cartridge 
while at a shooting range.  He asserts that he was prescribed 
glasses about a month later and that ever since the injury 
his eye has frequently burned and watered, particularly in 
bright light, and his vision has decreased.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for residuals of a right eye injury.   

FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a right eye injury was denied by decision of 
the RO in April 1992.

2.  Additional evidence submitted since the April 1992 RO 
decision includes evidence which is more than merely 
cumulative and is probative of the issue of service 
connection.


CONCLUSION OF LAW

New and material evidence has been submitted since the April 
1992 RO decision to reopen a claim for entitlement to service 
connection for residuals of a right eye injury.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria for the grant of service connection 
for residuals of a right eye injury when the RO considered 
that claim in April 1992 turned on whether the evidence 
demonstrated that the disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  The evidence 
which was of record when the RO considered the claim in 1992 
consisted of service medical records, indicating that in 
January 1952 the veteran was treated for a right eye injury 
noted as a burned cornea from an ejected shell and visual 
acuity of 20/200 in the right eye and 20/20 in the left eye, 
after which glasses were ordered, and that at separation his 
distant vision was 20/20 in both eyes and his near vision was 
J-1; a June 1954 VA examination report, indicating distant 
vision in both eyes of 20/20 and normal examination of the 
external eye, media, and fundus; an October 1958 examination 
report for retention in the Reserves, indicating that vision 
in the right eye was 20/30 and in the left eye was 20/20 and 
that the veteran wore glasses with an unknown correction; an 
August 1972 VA examination report, indicating vision without 
correction in the right eye of 20/60 J12 and in the left eye 
of 20/30 J1 and an impression of possible maculopathy of the 
right eye; and VA outpatient records dated in March 1991, 
September 1991, and April 1992, indicating treatment for 
background diabetic retinopathy.

By decision in April 1992, the RO denied service connection 
for residuals of a right eye injury on the basis that the 
evidence was not material because it did not show a 
disability to the eye in service with permanent residuals at 
the time of discharge.  That determination is final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104(b).  In order to reopen such a claim, the 
veteran must present new and material evidence with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

On an application to reopen a previously and finally 
disallowed claim, the Board must conduct a two-part analysis.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, 
it must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material.  See Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  New evidence is evidence that is not merely 
cumulative of other evidence in the record.  Ibid.  Evidence 
is material where it is relevant to and probative of the 
issue at hand and where it is of sufficient weight or 
significance (assuming its credibility, see generally, Justus 
v. Principi, 3 Vet. App. 510, 513 (1992)) that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Sklar v. Brown, 5 Vet. App. 140, 145 
(1993); Cox v. Brown, 5 Vet. App. 95, 98 (1993); Colvin, 1 
Vet. App. at 174.  In a recent case, the United States Court 
of Appeals for the Federal Circuit determined that in 
imposing the requirement that there be a reasonable 
possibility of a changed outcome, the United States Court of 
Veterans Appeals in the Colvin case impermissibly ignored the 
definition of material evidence adopted by VA.  Thus, that 
part of the Colvin test was overruled.  Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).  Second, if it is 
determined that the evidence is new and material, the Board 
must reopen the claim and evaluate the merits of the claim in 
light of all the evidence, both old and new.  Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).  The additional 
relevant evidence submitted since the April 1992 RO decision 
includes VA examination reports and testimony of the veteran.  

The Board notes that the United States Court of Veterans 
Appeals (Court) in Evans v. Brown, 9 Vet. App. 273 (1996), 
determined that in order to reopen a previously and finally 
disallowed claim, which was decided by the Board or the RO, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  The veteran's original claim for 
service connection for residuals of a right eye injury was 
denied by the Board in May 1973.  Subsequently, the RO 
determined in rating decisions in May 1977, December 1977, 
June 1978, and July 1986, that new and material evidence had 
not been submitted to reopen the veteran's right eye claim.  
However, the last final disallowance of the veteran's right 
eye claim was the April 1992 rating decision.  Therefore, the 
Board will consider evidence submitted since the April 1992 
determination in order to determine whether that evidence is 
new and material to reopen the veteran's claim.  

A March 1997 letter from a VA doctor in ophthalmology 
indicates that the veteran was examined at the VA eye clinic 
in November 1996 and March 1997.  At the latter visit, the 
veteran reported that he had been hit in the right eye in 
service and could not see when someone walked up next to him.  
The VA doctor opined that besides a mild cataract and some 
background diabetic retinopathy the veteran had an optic 
neuropathy of the right eye and that his ocular examination 
was consistent with his reported history of blunt trauma--
"hit with a shell"--in service.  

On VA examination in May 1997, the veteran reported a history 
of trauma to the right eye in 1951 while shooting a rifle.  
The veteran was diagnosed with subjective denial of light 
perception in the right eye, not supported on ophthalmic 
examination; objective trace afferent pupillary defect in the 
right eye, consistent with mild optic neuropathy of unknown 
etiology; and diabetes mellitus with background diabetic 
retinopathy of both eyes.  The examiner stated that the 
veteran's optic neuropathy could be the result of the 
original trauma from the shell cartridge striking his right 
eye, but it depended on the degree of force that was suffered 
at that time.  The examiner also stated that the fact that 
the veteran's vision had deteriorated rapidly from 20/70 to 
no light perception with only mild objective findings for 
mild optic neuropathy was strongly supportive that most of 
his visual loss was purely functional in nature.  
Nevertheless, the examiner added that the veteran's case was 
one of the most difficult types of cases to determine the 
degree of real visual loss, and that his mild optic 
neuropathy could be the result of other causes.  The examiner 
recommended a magnetic resonance imaging of the orbit to 
better ascertain the etiology of the veteran's bilateral 
optic neuropathy.  

At a January 1998 hearing before a hearing officer at the RO, 
that veteran testified that in service while on the rifle 
range shooting a rifle a shell cartridge struck his right eye 
with full force and that he has been having eye trouble ever 
since.  He stated that following the injury he was treated at 
the hospital with a patch for three weeks to a month and was 
later given glasses.  He indicated that in addition to 
decreased vision his eye had burning and tearing.  The 
veteran testified that he had never had any other similar 
type of eye injury since service.  

At a February 1998 VA examination, the veteran repeated his 
history of being struck in the right eye by a shell cartridge 
in 1951 and that at the time his vision was diminished.  
Following an examination, the examiner noted that usually a 
traumatic optic neuropathy would decrease vision immediately 
and the vision would remain at relatively stable levels for a 
long time.  It was further noted that the veteran's 
documented visual acuity of 20/40 in 1991 after he reported 
that his vision "went all the way out" in 1970 supported a 
changing story.  The examiner agreed with recent VA 
examination reports reflecting that the veteran's right eye 
vision was considerably better than his subjective responses, 
but the examiner noted that it was very difficulty to assess 
the veteran's real vision because he denied light perception.  
The examiner also concurred with previous diagnoses of 
objective findings of optic neuropathy and subjective 
findings of denial of light perception in the right eye.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the April 1992 RO 
decision is new and material.  At the time of the RO's review 
in 1992, there was no medical evidence relating the veteran's 
right eye disability to his injury in service except for the 
veteran's own contentions.  However, subsequent to the 1992 
decision, medical evidence from the VA was received in which 
an examiner in March 1997 diagnosed the veteran with optic 
neuropathy of the right eye and indicated that his eye 
examination was consistent with his reported history of blunt 
trauma in service.  Moreover, on VA examination in May 1997, 
another examiner indicated that the veteran's optic 
neuropathy could be the result of the original trauma from 
the shell cartridge striking his right eye or the result of 
other causes.  Thus, the additional medical evidence is not 
only new, as it has not been previously considered by the RO 
and is more than merely cumulative in nature, but material as 
it is relevant to and probative of the underlying issue of 
whether the veteran's current right eye disability was 
incurred in service.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(1998).  

In short, the Board finds that the veteran has submitted 
competent medical and lay evidence which is probative and 
must be considered in order to fairly decide the merits of 
the claim.  It can be stated that the additional evidence 
associated with the record meets the more flexible standard 
set forth in Hodge.  The Hodge decision provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).  
Accordingly, as the veteran has presented new and material 
evidence to reopen a claim for entitlement to service 
connection for residuals of a right eye injury, the claim is 
reopened, and all of the evidence will be considered on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of a right eye injury, the claim is reopened.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for residuals of a right eye injury.  

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this case, the veteran underwent a VA examination in May 
1997, wherein the examiner stated that the veteran's optic 
neuropathy could be the result of the original trauma from 
the shell cartridge striking his right eye or the result of 
other causes.  It was also noted that the fact that the 
veteran's vision had deteriorated recently and rapidly from 
20/70 to no light perception with only mild objective 
findings for mild optic neuropathy strongly suggested that 
most of his visual loss was purely functional in nature.  The 
examiner recommended a magnetic resonance imaging (MRI) of 
the orbit to better ascertain the etiology of the veteran's 
diagnosis.  The veteran was subsequently examined by the VA 
in February 1998; however, on that examination an MRI was not 
performed and the examiner did not provide an opinion 
regarding the etiology of the veteran's right eye disability.  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In view of the recommendation for an 
MRI and need for clarification regarding the etiology of the 
veteran's right eye disability, the veteran should be 
afforded another VA examination in ophthalmology.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for a right eye 
disability since his March 1997 VA eye 
clinic visit.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's right eye disability since the 
March 1997 VA eye clinic visit, which 
have not already been obtained.  All 
records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in 
ophthalmology in order to ascertain the 
nature and etiology of his right eye 
disability.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted, and in 
particular a magnetic resonance imaging 
of the orbit should be performed as 
recommended by the VA examiner in May 
1997.  After review of the record and 
examination of the veteran, the examiner 
should render an opinion for the record 
as to whether it is at least as likely as 
not that the veteran's currently 
diagnosed right eye disability is 
etiologically related to his inservice 
right eye injury.  The reasoning behind 
the opinion should be set forth fully.



3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of a right eye 
injury on a de novo basis and, if the 
decision remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

